Dismissed and Memorandum Opinion filed November 29, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                  NO. 14-12-00554-CV

                         NARENDRA BAJANIYA, Appellant

                                            V.

                         SOLOCHNA BAJANIYA, Appellee


                       On Appeal from the 280th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2012-21705


                  MEMORANDUM                         OPINION


       This is an appeal from a judgment signed May 16, 2012. The clerk’s record was
filed August 1, 2012. No reporter’s record or brief was filed.

       On September 25, 2012, this court issued an order stating that unless appellant
submitted a brief on or before October 25, 2012, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).

       Appellant filed no response. Accordingly, the appeal is ordered dismissed.

                                          PER CURIAM

Panel consists of Chief Justice Hedges and Justices Brown and Busby.